Order filed March 26, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________
                               NO. 14-14-00649-CV
                                    ____________
                        DAVID L. GLASSEL, Appellant
                                        V.
      SEAMLESS OPERATING GROUP, LLC INDIVIDUALLY AND
      DERIVATIVELY ON BEHALF OF CHEMICAL FREE SOLUTIONS,
           LLC., AND CEDAR OIL SOLUTIONS, LLC, Appellees

                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-41601

                                    ORDER

      Appellant’s brief was due March 2, 2015. No brief or motion for further
extension of time has been filed.

      Unless appellant files a brief with this court on or before April 20, 2015, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                    PER CURIAM